—Order reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court should have granted defendant’s motion to set aside the jury verdict in accordance with CPLR 4404 (a). Assuming that defendant’s failure to erect the sign post in concrete constituted negligence, there was no showing that such negligence was the proximate cause of the accident. Plaintiff failed to produce any evidence that the failure to mount the post in concrete caused the sign to be down. Thus, there was no showing that the improper installation of the sign contributed to plaintiffs injuries. Because the jury’s determination was not based upon any "valid line of reasoning” or "permissible *1016inferences” which could be drawn from the evidence, the verdict must be set aside (Cohen v Hallmark Cards, 45 NY2d 493, 499).
All concur, except Doerr, J. P., and Green, J., who dissent and vote to affirm, in the following Memorandum.